Exhibit SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 22, 2008, by and among Wellstar International Inc., a Nevada corporation, with headquarters located at 6911 Pilliod Road, Holland, OH 43528(the “Company”), and each of the purchasers set forth on the signature pages hereto (the “Buyers”). WHEREAS: A.The Company and the Buyers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the rules and regulations as promulgated by the United States Securities and Exchange
